DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/03/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1, 3-4, 6-13, 15, 19-25, 28-31, 34-43, and 45-50 are pending (claim set as filed on 03/03/2022).
Applicant’s election without traverse of Group I in the reply filed on 09/18/2020 is acknowledged. Claims 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	
Priority
	This application filed on 11/30/2018 has a provisional application no. 62/593,220 filed on 11/30/2017.
Withdrawal of Rejections
The response and amendments filed on 03/03/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the previously applied §112(b) indefiniteness rejection have been withdrawn necessitated by Applicant’s amendments to delete the active method steps of using within a product claim. Furthermore, the previously applied §112(a) written description and §102(a)(1) anticipation by Benkovic rejections have been withdrawn necessitated by Applicant’s amendments to delete the phrase “a metabolite produced therefrom”. Accordingly, said rejections from the last office action have been remediated by Applicant’s amendments.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 6-9, 19-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kochi (US 2007/024853 A1) in view of the secondary references of:
(a) Mayer (US 2010/0004205 A1), (b) Bobbio (US Patent no. 10,130,096 B2), or (c) Benkovic (US 2016/0324160 A1 - cited in the IDS filed on 09/18/2020).
Regarding the biological agent, Kochi’s general disclosure relates to novel strains belonging to the genus Paenibacillus which have an activity of inducing resistance to plant diseases and thus, they can protect plants from infections with fungi, bacteria, or viruses to effectively control plant diseases (see abstract & ¶ [0001], [0019]-[0023]). Kochi teaches “a composition containing one or a combination of two or more of substances capable of inducing disease resistance in plant which are obtained from a culture of the above-mentioned strain belonging to the genus Paenibacillus” (see ¶ [0025]).
Regarding the formulation for application, Kochi teaches the strain or substance with any of various carriers such as solid carriers or liquid carriers, or a formulation obtained by preparing the strain or substance into a wettable powder, a soluble concentrate, a suspension, granules, a dust, microcapsules, a paste or the like by the addition of adjuvants for formulation, such as additives (see ¶ [0052]-[0053]). The formulation may be used in admixture with insecticides, nematicides, acaricides, fungicides, bactericides, herbicides, plant growth regulators, spreaders, fertilizers, microbial materials soil amendments and the like, or may be used together with them without mixing therewith (see ¶ [0056]-[0061]). 
However, Kochi does not teach: a leucyl-tRNA synthetase inhibitor being a benzoxaborole.
	(a) Mayer’s general disclosure relates to synergistic combinations of a squalene epoxidase inhibitor and a leucyl-tRNA synthetase inhibitor which are useful in the treatment of diseases involving fungal or suspected fungal infections (see abstract & ¶ [0001]-[0002]). Mayer discloses that “leucyl-tRNA synthetase inhibitors only recently have been found to constitute a novel class of antifungals with broad-spectrum activity against dermatophytes, yeasts and molds” (see ¶ [0003]). Mayer teaches a boron-containing small molecule, such as a disubstituted 2,1-benzoxaborole antifungal, preferably substituted in the 1 and the 5 positions of the benzoxaborole moiety represented by the formula:

    PNG
    media_image1.png
    234
    517
    media_image1.png
    Greyscale

wherein R3a is halogen of atomic number from 9 to 35, alkyl of 1 to 4 carbon atoms, alkoxy of 1 to 4 carbon atoms, or cyano, in free form or in salt form where such forms exist (see ¶ [0006]-[0017]). 
	(b) Bobbio’s general disclosure relates a method for protecting useful plants or plant propagation material, more specifically to a method use of oxaboroles as biocides in agriculture or horticulture for controlling or preventing infestation of plants, harvested food crops by phytopathogenic microorganisms, preferably fungi (see abstract & col. 1, lines 5-12). Bobbio teaches the oxaborole is a benzoxaborole substituted with a halogen or hydrogen (see col. 7, lines 48-59, & col. 11, lines 3-48). Bobbio teaches the invention is useful curative, preventive and systemic properties and are used for protecting numerous useful plants. The compounds of formula I can be used to inhibit or destroy the diseases that occur on plants or parts of plants (fruit, blossoms, leaves, stems, tubers, roots) of different crops of useful plants, while at the same time protecting also those parts of the plants that grow later e.g. from phytopathogenic microorganisms (see col. 12-13, lines 60-9). 
(c) Benkovic’s general disclosure relates to an anti-fungal composition for the control of one or more target fungi that infect plant materials and is/are separately controllable by a benzoxaborole and an anti-fungal compound (see abstract and ¶ [0002]). Benkovic teaches an anti-fungal composition for the control of one or more target fungi (or a similar heterotrophic, hyphae-producing organism) that infect plant materials and are (is) separately controllable by a benzoxaborole (a compound that is a leucyl-tRNA synthetase inhibitor) and an anti-fungal compound of a preselected biochemical mode of action (MOA) (see ¶ [0031]). Regarding the benzoxaborole, Benkovic teaches the compound is a benzoxaborole of Formula I, below, where X is a

    PNG
    media_image2.png
    229
    648
    media_image2.png
    Greyscale

substituent having a Hammett sigma value for a meta substituent that is greater (more positive) than about -0.1, and more preferably a H, C1 -C6 hydrocarbyl or halo group (see ¶ [0032]-[0040]). Benkovic teaches the FICI values observed are related to the minimal inhibitory concentrations (MICs) of the individual antifungal agents when used as the sole active anti-fungal agent against a preselected, target fungus, in that each of the fractions and represents that fraction of each initial MIC that when summed provides a minimum inhibitory concentration for the combination (see ¶ [0059]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or combine a leucyl-tRNA synthetase inhibitor (benzoxaborole) such as taught by Mayer, Bobbio, or Benkovic in the composition of Kochi which is intended to provide plant protection against pathogens such as fungi. The ordinary artisan would have been motivated to do so because Mayer teaches a leucyl-tRNA synthetase inhibitor can be a synergistic component useful for the treatment of diseases involving fungal or suspected fungal infection wherein said inhibitor such as a benzoxaborole has been found to have broad-spectrum antifungal activity. Alternatively, Bobbio or Benkovic also teach such a compound useful against phytopathogenic microorganisms in plant protection. Thus, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06). The ordinary artisan would have had a reasonable expectation of success because the references are directed to fungicidal compositions. 

Claims 1, 3-4, 6-13, 15, 19-25, 28-29, 34-43, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (US 2014/0212401 A1 - cited in the IDS filed on 07/23/2021) in view of the secondary references of: (a) Mayer (US 2010/0004205 A1), (b) Bobbio (US Patent no. 10,130,096 B2), or (c) Benkovic (US 2016/0324160 A1 - cited in the IDS filed on 09/18/2020).
Regarding the biological agent, Scherer’s general disclosure relates to the combined use of synthetic fungicides and biological control agents for controlling harmful fungi in the protection of plants from pathogenic fungi (see abstract & ¶ [0002]-[0003]). Scherer teaches the biological control agent is selected from non-pathogenic bacteria from the genera: Bacillus, Pseudomonades and Actinomycetes (Streptomyces spp.) (see ¶ [0029]-[0040]).
However, Scherer does not teach: a leucyl-tRNA synthetase inhibitor being a benzoxaborole.
The secondary references of Mayer, Bobbio, and Benkovic is discussed above and reprised herein (omitted for the sake of brevity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or combine a leucyl-tRNA synthetase inhibitor (benzoxaborole) such as taught by Mayer, Bobbio, or Benkovic in the composition of Scherer which is intended to provide plant protection against pathogens such as fungi. The ordinary artisan would have been motivated to do so because Mayer teaches a leucyl-tRNA synthetase inhibitor can be a synergistic component useful for the treatment of diseases involving fungal or suspected fungal infection wherein said inhibitor such as a benzoxaborole has been found to have broad-spectrum antifungal activity. Alternatively, Bobbio or Benkovic also teach such a compound useful against phytopathogenic microorganisms in plant protection. Thus, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06). The ordinary artisan would have had a reasonable expectation of success because the references are directed to fungicidal compositions.
Claims 1, 3-4, 6-13, 15, 19-25, 28-29, 34-43, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Andersch (US Patent no. 9,560,852 - cited in the IDS filed on 07/23/2021) in view of the secondary references of: (a) Mayer (US 2010/0004205 A1), (b) Bobbio (US Patent no. 10,130,096 B2), or (c) Benkovic (US 2016/0324160 A1 - cited in the IDS filed on 09/18/2020).
Andersch’s general disclosure relates to compositions and methods for reducing overall damage and losses in plant health, vigor, and yield caused by plant parasitic nematode and fungi. More specifically, the present invention relates to compositions comprising at least one agriculturally beneficial biological control agent and at least one insect control agent as well as methods for utilizing these compositions for treating plants and plant material (see abstract & col. 1, lines 5-13). 
Andersch teaches “the compositions of the present invention preferably include at least one biological control agent. A biological control agent as contemplated by the present invention refers to at least one spore-forming bacterium with demonstrated agricultural benefit. Preferably, the at least one spore-forming bacterium is a root-colonizing bacterium (e.g., rhizobacterium)” and may include members of the bacteria: Bacillus (see col. 3, lines 7-53). Andersch further teaches the “compositions can contain an inoculant, in particular a soil inoculant. Examples for such inoculants are Bacteria of the genus Rhizobium, Pseudomonas, Azospirillum, Azotobacter,
Streptomyces, Burkholdia, Agrobacterium, Endo-, Ecto-, Vesicular-Arbuscular (VA) Mycorhizza” (see col. 14-15, lines 66-4). 
However, Andersch does not teach: a leucyl-tRNA synthetase inhibitor being a benzoxaborole.
The secondary references of Mayer, Bobbio, and Benkovic is discussed above and reprised herein (omitted for the sake of brevity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or combine a leucyl-tRNA synthetase inhibitor (benzoxaborole) such as taught by Mayer, Bobbio, or Benkovic in the composition of Andersch which is intended to provide plant protection against pathogens such as fungi. The ordinary artisan would have been motivated to do so because Mayer teaches a leucyl-tRNA synthetase inhibitor can be a synergistic component useful for the treatment of diseases involving fungal or suspected fungal infection wherein said inhibitor such as a benzoxaborole has been found to have broad-spectrum antifungal activity. Alternatively, Bobbio or Benkovic also teach such a compound useful against phytopathogenic microorganisms in plant protection. Thus, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06). The ordinary artisan would have had a reasonable expectation of success because the references are directed to fungicidal compositions. 

New Grounds of Rejection Necessitated by Amendment
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  1, 6-9, 19-25, and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-6 (claim set as filed on 05/29/2020) of co-pending Application no. 15/733,157 in view of Kochi (US 2007/024853 A1 - cited above).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and co-pending ‘157 are drawn to a composition comprising a benzoxaborole compound and a biological agent for treating a pathogen. Co-pending ‘157 teaches a benzoxaborole compound (see ‘157’s claims 1-6). However, co-pending ‘157 does not teach: a biological agent. As reprised from above, Kochi’s general disclosure relates to novel strains belonging to the genus Paenibacillus which have an activity of inducing resistance to plant diseases and thus, they can protect plants from infections with fungi, bacteria, or viruses to effectively control plant diseases (see abstract & ¶ [0001], [0019]-[0023]). Thus, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06). The ordinary artisan would have had a reasonable expectation of success because the references are directed to fungicides.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-9, 19-25, and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 4-10 and 15-17 (claim set as filed on 04/25/2022) of co-pending Application no. 16/966,688 in view of Kochi (US 2007/024853 A1 - cited above).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and co-pending ‘688 are drawn to a composition comprising a benzoxaborole compound and a biological agent for treating a pathogen. Co-pending ‘688 teaches a benzoxaborole compound (see ‘688’s claims 4-10 and 15-17). However, co-pending ‘688 does not teach: a biological agent. As reprised from above, Kochi’s general disclosure relates to novel strains belonging to the genus Paenibacillus which have an activity of inducing resistance to plant diseases and thus, they can protect plants from infections with fungi, bacteria, or viruses to effectively control plant diseases (see abstract & ¶ [0001], [0019]-[0023]). Thus, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06). The ordinary artisan would have had a reasonable expectation of success because the references are directed to fungicides.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653